Case 1:19-cv-01870-RM-GPG Document 107 Filed 07/16/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-01870-RM-GPG

  G.A. RESORT CONDOMINIUM ASSOCIATION, INC., et al.,

         Plaintiffs,

  v.

  ILG, LLC, et al.,

        Defendants.
  ______________________________________________________________________________

          PLAINTIFFS’ OBJECTION TO REPORT AND RECOMMENDATION
    REGARDING DISMISSAL OF ILG AND MARRIOTT VACATIONS WORLDWIDE
                 CORPORATION ON JURISDICTIONAL GROUNDS
  ______________________________________________________________________________

         Pursuant to Fed.R.Civ.P. 72(b)(2), Plaintiff objects to the portion of the Report and

  Recommendation Granting in Part and Deferring in Part Defendants’ Motion to Dismiss the

  Second Amended Complaint in so far as it recommends the dismissal of ILG and Marriott

  Vacations Worldwide Corporation on jurisdictional grounds and denies jurisdictional discovery.

  Dkt. No. 101. Rather than repeating Plaintiff’s argument at pages 36-40 of Dkt. No. 86, Plaintiff

  incorporates by reference that portion of its opposition to the motion to dismiss.

   Dated: July 16, 2020                                  Respectfully submitted,


   By: /s/ Michael J. Reiser                             By: /s/ Tyler Meade
   Michael J. Reiser, Esq.                               Tyler Meade, Esq.
   REISER LAW, P.C.                                      THE MEADE FIRM p.c.
   1475 N. Broadway, Suite 300                           12 Funston Ave., Suite A
   Walnut Creek, California 94596                        San Francisco, CA 94129
   Tel: (925) 256-0400                                   Tel: (415) 724-9600
   michael@reiserlaw.com                                 tyler@meadefirm.com


                                                   -1-
Case 1:19-cv-01870-RM-GPG Document 107 Filed 07/16/20 USDC Colorado Page 2 of 2




   THE MATTHEW C. FERGUSON LAW FIRM, P.C.
   Matthew C. Ferguson, Esq.
   119 South Spring, Suite 201
   Aspen, Colorado 81611
   Tel: (970) 925-6288
   matt@matthewfergusonlaw.com

   Attorneys for Plaintiff

                                  CERTIFICATE OF SERVICE

          I, the undersigned, hereby certify that on this 16th day of July, 2020, a true and accurate
  copy of the foregoing PLAINTIFFS’ OBJECTION TO REPORT AND
  RECOMMENDATION REGARDING DISMISSAL OF ILG AND MARRIOTT
  VACATIONS WORLDWIDE CORPORATION ON JURISDICTIONAL GROUNDS will
  be filed and served via CM/ECF filing system upon following:

   Philip R. Sellinger, Esq.                        Naomi G. Beer, Esq.
   Ian S. Marx, Esq.                                Greenberg Traurig, LLP
   Roger B. Kaplan, Esq.                            1200 17th Street, Suite 2400
   Greenberg Traurig, LLP                           Denver, CO 80202
   500 Campus Drive, Suite 400                      beern@gtlaw.com
   Florham Park, N|J 07932
   SellingerP@gtlaw.com
   KaplanR@gtlaw.com
   MarxI@gtlaw.com

                                                         /s/ Tyler Meade




                                                   -2-
